Ex-10.4.1

 
 
EMERITUS CORPORATION
2006 EQUITY INCENTIVE PLAN
 

STOCK OPTION GRANT NOTICE

 
Emeritus Corporation (the "Company") hereby grants to you an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2006 Equity Incentive Plan (the "Plan").  The Option is subject to all the terms
and conditions set forth in this Stock Option Grant Notice (this "Grant Notice")
and in the Stock Option Agreement and the Plan, which are attached to and
incorporated into this Grant Notice in their entirety.

Participant:
________________
Grant Date:
________________
Vesting Commencement Date:
________________
Number of Shares Subject to Option:
________________
Exercise Price (per Share):
________________
Option Expiration Date:
________________ (subject to earlier termination in accordance with the terms of
the Plan and the Stock Option Agreement)
Type of Option:
o  Incentive Stock Option* o Nonqualified Stock Option
Vesting and Exercisability Schedule:
_________________
 

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, this Grant Notice, the Stock Option Agreement and the Plan.  You
further acknowledge that, as of the Grant Date, such documents set forth the
entire understanding between you and the Company regarding the Option and
supersede all prior oral and written agreements on the subject.

EMERITUS CORPORATION
 
By: __________________________
 
PARTICIPANT
 
 
Signature
 
Date:                                                            
Attachments:
1.  Stock Option Agreement
 
 
Address:                                                            
 
 
Taxpayer ID (SSN):                                                            




--------------------------------------------------------------------------------

 
* See Sections 3 and 4 of the Stock Option Agreement.

 
 

--------------------------------------------------------------------------------

 


EMERITUS
2006 EQUITY INCENTIVE PLAN

 
STOCK OPTION AGREEMENT

 
Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), Emeritus Corporation has granted you an
Option under its 2006 Equity Incentive Plan (the "Plan") to purchase the number
of shares of the Company's Common Stock indicated in your Grant Notice (the
"Shares") at the exercise price indicated in your Grant Notice.  Capitalized
terms not defined in this Agreement but defined in the Plan have the same
definitions as in the Plan.
 

The details of the Option are as follows:
1.           Vesting and Exercisability.  Subject to the limitations contained
herein, the Option will vest and become exercisable as provided in your Grant
Notice, provided that vesting will cease upon your Termination of Service and
the unvested portion of the Option will terminate.
 

2.           Securities Law Compliance.  Notwithstanding any other provision of
this Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act.  The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and you may not exercise the Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.
 

 
3.           Incentive Stock Option Qualification.  If so designated in your
Grant Notice, all or a portion of the Option is intended to qualify as an
Incentive Stock Option under federal income tax law, but the Company does not
represent or guarantee that the Option qualifies as such.
If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the Grant Date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options.  A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.


 
 

--------------------------------------------------------------------------------

 

4.           Notice of Disqualifying Disposition.  To the extent the Option has
been designated as an Incentive Stock Option, to obtain certain tax benefits
afforded to Incentive Stock Options, you must hold the Shares issued upon the
exercise of the Option for two years after the Grant Date and one year after the
date of exercise.  You may be subject to the alternative minimum tax at the time
of exercise.  You should obtain tax advice when exercising the Option and prior
to the disposition of the Shares.  By accepting the Option, you agree to
promptly notify the Company if you dispose of any of the Shares within one year
from the date you exercise all or part of the Option or within two years from
the Grant Date.

 
5.           Method of Exercise.  You may exercise the Option by giving written
notice to the Company, in form and substance satisfactory to the Company, which
will state your election to exercise the Option and the number of Shares for
which you are exercising the Option.  The written notice must be accompanied by
full payment of the exercise price for the number of Shares you are
purchasing.  You may make this payment in any combination of the
following:  (a) by cash; (b) by check acceptable to the Company; (c) if
permitted by the Plan Administrator, by using shares of Common Stock you already
own; (d) if the Common Stock is registered under the Exchange Act and to the
extent permitted by law, by instructing a broker to deliver to the Company the
total payment required, all in accordance with the regulations of the Federal
Reserve Board; or (e) by any other method permitted by the Plan Administrator.

 
6.           Treatment Upon Termination of Employment or Service Relationship.
The unvested portion of the Option will terminate automatically and without
further notice immediately upon termination of your employment or service
relationship with the Company or a Related Company for any reason ("Termination
of Service").  You may exercise the vested portion of the Option as follows:

 
(a)           General Rule.  You must exercise the vested portion of the Option
on or before the earlier of (i) three months after your Termination of Service
and (ii) the Option Expiration Date;
(b)           Retirement, Disability or Death.  If your employment or service
relationship terminates due to your Retirement, Disability or death, the vested
portion of the Option must be exercised on or before the earlier of (i) one year
after your Termination of Service and (ii) the Option Expiration Date.  If you
die after your Termination of Service but while the Option is still exercisable,
the vested portion of the Option may be exercised until the earlier of (x) one
year after the date of death and (y) the Option Expiration Date; and
(c)           Cause.  The vested portion of the Option will automatically expire
at the time the Company first notifies you of your Termination of Service for
Cause, unless the Plan Administrator determines otherwise.  If your employment
or service relationship is suspended pending an investigation of whether you
will be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation.  If any facts that would
constitute termination for Cause are discovered after your Termination of


 
 

--------------------------------------------------------------------------------

 


 
Service, any Option you then hold may be immediately terminated by the Plan
Administrator.

 
The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.

 
It is your responsibility to be aware of the date the Option terminates.
7.           Limited Transferability.  During your lifetime only you can
exercise the Option.  The Option is not transferable except by will or by the
applicable laws of descent and distribution.  The Plan provides for exercise of
the Option by a beneficiary designated on a Company-approved form or the
personal representative of your estate.  Notwithstanding the foregoing, and to
the extent permitted by Section 422 of the Internal Revenue Code of 1986, the
Plan Administrator, in its sole discretion, may permit you to otherwise assign
or transfer the Option, subject to such terms and conditions specified by the
Plan Administrator.
8.           Withholding Taxes. As a condition to the exercise of any portion of
the Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
9.           Option Not an Employment or Service Contract.  Nothing in the Plan
or any Award granted under the Plan will be deemed to constitute an employment
contract or confer or be deemed to confer any right for you to continue in the
employ of, or to continue any other relationship with, the Company or any
Related Company or limit in any way the right of the Company or any Related
Company to terminate your employment or other relationship at any time, with or
without Cause.
10.           No Right to Damages.  You will have no right to bring a claim or
to receive damages if you are required to exercise the vested portion of the
Option within three months (or one year in the case of Retirement, Disability or
death) of your Termination of Service or if any portion of the Option is
cancelled or expires unexercised.  The loss of existing or potential profit in
the Option will not constitute an element of damages in the event of your
Termination of Service for any reason, even if the termination is in violation
of an obligation of the Company or a Related Company to you.
11.           Binding Effect.  This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
12.           Section 409A Compliance.  Notwithstanding anything in this
Agreement or the Plan to the contrary, the Company may adopt such amendments to
this Agreement and adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect) or take other actions that the
Company determines are necessary or


 
 

--------------------------------------------------------------------------------

 

appropriate to exempt the Option from Section 409A of the Code or to comply with
Section 409A of the Code.

 
13.  Employee Data Privacy.  By entering into this Agreement and accepting the
Option, you (a) explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of any of your personal data that is
necessary to facilitate the implementation, administration and management of the
Option and the Plan; (b) understand that the Company and your employer may, for
the purpose of implementing, administering and managing the Plan, hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title and details of all awards
or entitlement to the Common Stock granted to you under the Plan or otherwise
("Data"); (c) understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan,
including any broker with whom the Shares issued upon vesting of the Option may
be deposited, and that these recipients may be located in your country or
elsewhere, and that the recipient's country may have different data privacy laws
and protections than your country; (d) waive any data privacy rights you may
have with respect to the Data; and (e) authorize the Company, its Related
Companies and its agents to store and transmit such information in electronic
form.
 


 
 

--------------------------------------------------------------------------------

 


